United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stafford, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-332
Issued: October 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2009 appellant filed a timely appeal from the August 18, 2009 decision
of the Office of Workers’ Compensation Programs denying her claim for a right shoulder injury
and new elbow injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
right shoulder injury or new elbow injury in the performance of duty in November 2008.

FACTUAL HISTORY
On February 11, 2009 appellant, then a 46-year-old rural mail carrier, filed a claim
alleging that on November 24, 2008 she sustained a work-related injury to her right shoulder.1
She noticed an increase in right shoulder pain on that date and a magnetic resonance imaging
(MRI) scan showed that she had a superior labral tear from anterior to posterior (SLAP) in her
right shoulder. Appellant attributed this condition to “overcompensation from the original injury
(medial epicondylitis) that was still recovering and swollen at the time.”2 She stopped work on
November 26, 2008.
Appellant received medical treatment from Dr. John P. Byrne, an attending Boardcertified orthopedic surgeon. In a February 3, 2009 report, Dr. Byrne stated that appellant
reported that her right upper extremity was still bothering her. He had previously worked up her
right shoulder due to pain after she returned to work and experienced increased swelling in her
right elbow. Dr. Byrne discovered that appellant had a labral tear of her right shoulder, a
condition which explained “why she would have this right upper extremity swelling and of
course the pain, because this has aggravated the elbow.” He noted that all of her symptoms and
signs had occurred after she returned to work. Appellant still had persistent pain and weakness
after she returned to full-duty work in November 2008. Dr Byrne stated, “I think it is what has
caused her to be where she is right now with the persistent pain and swelling and now with this
right shoulder SLAP tear.” He recommended physical therapy and indicated that she needed a
surgical repair of the tear in her right shoulder.3
On February 13, 2009 Postmaster Randolph Ferrell, noted that appellant only carried mail
on two days (November 22 and 24, 2008) in the prior two years and that, on those days, she had
work restrictions, including no lifting more than 25 pounds. He stated that she would have
engaged in minimal raising of her arms above her shoulders on those two days.
In a February 23, 2009 letter, the Office requested that appellant submit additional factual
and medical evidence in support of her claim.
1

Although appellant used a traumatic injury form to file her claim, she later claimed injury over the course of
more than one workday and therefore her claim is one for an occupational disease. A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. §§ 10.5(q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
2

The Office previously accepted that appellant sustained bilateral medial epicondylitis in December 2004. She
underwent Office-authorized left elbow surgery in August 2007 and right elbow surgery in April 2008. The record
reflects that on November 22, 2008 appellant began working for the employing establishment as a modified rural
mail carrier with restrictions, including lifting no more than 25 pounds. She was to work eight hours per day for five
days per week. Prior to starting work on November 22, 2008, appellant had been off work for more than a year due
to her work-related elbow condition.
3

In a December 2, 2008 disability certificate, Dr. Byrne found that appellant was disabled due to an unspecified
work injury. In a December 18, 2008 certificate, he stated that she could not work. In a February 3, 2009 form
report, Dr. Byrne diagnosed medial epicondylitis and, in a February 10, 2009 form report, he listed the date of injury
as December 11, 2004 and diagnosed right shoulder labral tear. In both reports, Dr. Byrne listed that appellant was
totally disabled.

2

On March 12, 2009 appellant stated that, due to her bilateral elbow injury, she had been
off work for more than a year prior to returning to work on November 22, 2008. On
November 22, 2008 she spent about five hours sorting mail and loading it onto her truck with
some help from coworkers. Appellant started having pain while delivering mail and received
help from coworkers to deliver mail along the remainder of her route. The following day she
was not scheduled to work and, when she returned to work on November 24, 2008, she
developed pain and swelling in her right arm while delivering her route. Appellant spent about
six hours on her delivery route without any assistance. She advised that her right arm continued
to be very swollen the next day and that her attending physician recommended her not to work.4
In a March 26, 2009 decision, the Office denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained a right shoulder injury
in the performance of duty.
Appellant submitted a November 25, 2008 report in which Dr. Byrne obtained a history
that she worked 10 to 12 hours on her first day back at work and then had to work 10 hours on
another day. She asserted that this caused persistent pain and swelling. On examination,
appellant had increased swelling in the medial aspect of her right elbow and Dr. Byrne took her
off work. Dr. Byrne stated that she could not “just go abruptly into that significant duty” and
posited that her work was “really causing her a problem.”5 On December 2, 2008 he reported
that appellant had swelling and noted that “she is being aggravated with the amount of work she
has to do…. This is obviously a work related, not an illness injury.” On December 18, 2008
Dr. Byrne stated that appellant’s right elbow seemed worse since she went back to work and
“was essentially forced back doing that heavy-duty activity.”
A January 27, 2009 MRI scan of appellant’s right shoulder was obtained. It showed that
appellant had acromioclavicular arthrosis and labral, supraspinatus tendon and infraspinatus
tendon tears.
In a February 10, 2009 report, Dr. Byrne stated that appellant reported she was still
having pain in her right shoulder and elbow and was awaiting approval from the Office to treat
her right shoulder. He recommended additional diagnostic testing and stated, “In the meantime,
she has too much pain at work, so we are going to keep her out until such time that we work it up
and get a solution to these problems now in the right shoulder and of course the elbow.” On
March 31, 2009 Dr. Byrne stated that appellant reported persistent symptoms in her right
shoulder, neck and elbows. He found that she was totally disabled and stated, “What we do now
is as she went back to work and everything has begun exacerbated after she went back and is
doing more than we had recommended. We know she has the SLAP tear and my
recommendation is surgery for that to repair that….”

4

Appellant submitted a report showing the hours she worked on November 22 and 24, 2008. She worked about
11.5 hours on each day engaging in mail sorting and delivery duties.
5

On November 18, 2008 Dr. Byrne recommended that appellant return to work which restricted her from lifting
more than 15 pounds and from engaging in repetitive arm motion.

3

In an April 8, 2009 form report, Dr. Byrne listed the date of injury as November 24, 2008
and diagnosed “SLAP tear shoulder.” He checked a “yes” box indicating that the condition was
caused or aggravated by an employment activity and stated, “Caused by repetition activity at
work.” In an April 9, 2009 form report, Dr. Byrne listed the date-of-injury as November 24,
2008 and diagnosed minimal cervical disc disease and partial tear of the rotator cuff of the right
shoulder. He again checked a “yes” box indicating that the condition was caused or aggravated
by an employment activity and stated, “Patient has repetitive shoulder movement as a postal
worker.”
Appellant requested a telephone hearing with an Office hearing representative. At the
June 16, 2009 hearing, she discussed her work-related injuries and asserted that her repetitive job
duties, including sorting and picking up, caused injury to her right shoulder. Appellant claimed
that the job that she returned to on November 22, 2008 exceeded her work limitations. A copy of
the transcript was sent to the employing establishment for review and comment. On
July 15, 2009 Mr. Ferrell stated that in November 2008 appellant worked two days in a limitedduty job which did not require her to lift more than 25 pounds. He asserted that she was not
required to work beyond her restrictions. Appellant was only required to work eight hours a day
for five days a week.
In an August 18, 2009 decision, the Office hearing representative affirmed the March 26,
2009 decision. Appellant found that the reports of Dr. Byrne were of limited probative value
because he did not provide a complete and accurate description of the work duties that she
performed.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act6 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and specific condition for
which compensation is claimed are causally related to the employment injury.7 These are the
essential elements of each compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
6

5 U.S.C. §§ 8101-8193.

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

4

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
In February 2009 appellant filed a claim alleging that she sustained a labral tear in her
right shoulder due to the work duties she performed in November 2008.10 She worked for the
employing establishment on November 22 and 24, 2008 as a modified rural mail carrier with
restrictions, including lifting no more than 25 pounds. The work involved the sorting and
delivery of mail. Prior to starting work on November 22, 2008, appellant had been off work for
more than a year due to a work-related bilateral elbow condition.11
In a November 25, 2008 report, Dr. Byrne stated that appellant reported that she worked
10 to 12 hours on her first day back at work and then had to work 10 hours on another day. He
stated that she had increased swelling in the medial aspect of her right elbow and noted that he
was taking her off work. Dr. Byrne stated that her work was “really causing her a problem.” In
reports dated between December 2 and 18, 2008, he noted swelling in appellant’s right elbow,
advised that she was totally disabled and asserted that her elbow problems were related to her
work. These reports do not mention appellant’s claimed right shoulder condition and therefore
are not sufficient to establish that she sustained a work-related right shoulder condition in
November 2008, nor do they show that she sustained a new work-related elbow condition in
November 2008.12 Dr. Byrne did not provide an accurate history of the work duties that
appellant performed in November 2008 or the extent of her modified restrictions. Appellant only
worked on November 22 and 24, 2008 before stopping work and she was restricted from lifting
more than 25 pounds.13 Dr. Byrne did not provide a rationalized medical opinion based on an
accurate history explaining how appellant’s work duties on November 22 and 24, 2008 caused or
contributed to a right shoulder injury or a new elbow injury.
9

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

10

Appellant also noted problems with her elbows.

11

The elbow injury, which was developed under a separate claim file, occurred in December 2004.

12

It is unclear from the record whether appellant filed a claim for recurrence of disability due to her accepted
elbow condition. However, such a claim would be handled under the claim file for her accepted elbow condition.
13

Appellant claimed that she was required to lift more than 25 pounds on November 22 and 24, 2008 but she did
not submit evidence supporting this claim. She indicated that she worked for more than eight hours a day on
November 22 and 24, 2008 but the record reflects that she was only required to work eight hours a day.

5

In a February 3, 2009 report, Dr. Byrne stated that appellant reported having pain in her
right shoulder and swelling in her right elbow after returning to work in November 2008. He
advised that she had a labral tearing of her right shoulder, a condition which explained “why she
would have this right upper extremity swelling and of course the pain, because this has
aggravated the elbow.” Dr. Byrne noted that appellant still had persistent pain and weakness
after she returned to full-duty work in November 2008 and stated, “I think it is what has caused
her to be where she is right now with the persistent pain and swelling and now with this right
shoulder SLAP tear.”
Although Dr. Byrne now mentioned appellant’s right shoulder complaints, he again failed
to provide any accurate description of the nature and extent of appellant’s modified-work duties.
His report on causal relationship is of limited probative value because it is not based on a
complete and accurate factual history. Dr. Byrne was under the impression that appellant
returned to full duty in November 2008 whereas she, returned to modified duty, as noted. He did
not provide medical rationale explaining how her restricted duty could have caused her right
shoulder injury or new elbow injury. Medical rationale relating appellant’s right shoulder
condition to work factors is necessary as the record does not contain any indication that she
complained of right shoulder problems until about two months after she stopped work in
November 2008. Dr. Byrne noted that all of the symptoms and signs had occurred after she was
ordered back to work, but the Board has held that the fact that a condition manifests itself or
worsens during a period of employment14 or that work activities produce symptoms revelatory of
an underlying condition15 does not raise an inference of causal relationship between a claimed
condition and employment factors.
In a February 3, 2009 form report, Dr. Byrne diagnosed medial epicondylitis and, in a
February 10, 2009 form report, he listed the date of injury as December 11, 2004 and diagnosed
right shoulder labral tear. He indicated that appellant was totally disabled. In a February 10,
2009 report, Dr. Byrne stated, “[S]he has too much pain at work, so we are going to keep her out
until such time that we work it up and get a solution to these problems now in the right shoulder
and of course the elbow.” On March 31, 2009 he found that appellant was totally disabled and
stated, “What we do now is as she went back to work and everything has begun exacerbated after
she went back and is doing more than we had recommended. We know she has the SLAP tear
and my recommendation is surgery for that to repair that….” None of these reports would
establish appellant’s claim as none of them contain a rationalized medical report showing that
she sustained a right shoulder condition or new elbow condition due to her work in
November 2008. Dr. Byrne failed to provide a detailed description of appellant’s work duties or
explain how her limited work in November 2008 could have caused shoulder or elbow problems.
In April 8 and 9, 2009 form reports, Dr. Byrne listed the date of injury as November 24,
2008 and diagnosed labral or rotator cuff tear of appellant’s right shoulder. In both reports, he
checked a “yes” box indicating that the condition was caused or aggravated by an employment
activity and stated that the cause of the condition was the repetitive shoulder motion required by
appellant’s job. Although Dr. Byrne indicated that appellant engaged in repetitive motion at
14

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

15

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

6

work, he did not provide any specific description of these duties or explain how they could have
been responsible for the observed medical conditions.
For these reasons, appellant did not submit sufficient medical opinion to establish that she
sustained a right shoulder injury or new elbow injury due to her work activities of
November 2008 and the Office properly denied her claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a right shoulder injury or new elbow injury in the performance of duty in
November 2008.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 18, 2009 is affirmed.
Issued: October 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

